          Case 1:19-cr-00165-BAH Document 1 Filed 05/16/19 Page 1 of 7



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUⅣ IBIA

                                     Holding a Cril■ inal Term
                               Gralld Jury Sworn in on ⅣIay 7,2019

UNITED STATES OF AⅣ IERICA                               CRIⅣIINAL NO。

                V。                                       Grand Jury Original

BOBBY TUCKER,                                            VIOLAT10N:

                         Defendant.                       18 UoSoC。   §201201(b)(1)(A)(Bribery)


                                             INDICTPIENT
        The Grand Jury charges that:

                                            BACKGROUND

        At all times material to this Indictment:

        1.      Defendant BOBBY TUCKER was a consultant who operated a business that

purported to help clients with matters before the District of Columbia government.

        2.     The District of Columbia Office of Tax and Revenue ("OTR") was an agency of

the District of Columbia govemment responsible for collecting taxes from individuals               and

businesses.

        3.     Public Official A, a Revenue Officer, Bankruptcy Specialist, with OTR, was             a

confidential human source cooperating with the criminal investigation of TUCKER. Public

Official A's duties   as a Revenue   Officer, Bankruptcy Specialist, included ensuring that individuals

and businesses satisfied their tax obligations to the District   of Columbia. As a Revenue Officer,

Bankruptcy Specialist, Public Official A had the authority to develop a plan of action to resolve

delinquent taxes with taxpayers and their representatives and to take enforcement actions when

appropriate.
               Case 1:19-cr-00165-BAH Document 1 Filed 05/16/19 Page 2 of 7



           4.      Person   B   was   a confidential human source cooperating with the criminal
investigation who owned a business in the District of Columbia that was required to pay sales and

use taxes.


                                             COUNT ONE
                                              (Bribery)
           5.     The allegations contained in paragraphs 1 through 4 of this Indictment are re-

alleged as if fully set forth herein.

          6.      From at least in or about October 2018 to in or about December 2018, within the

District of Columbia and elsewhere, the defendant BOBBY TUCKER, comrptly did give, offer,

and promise things of value to Public Official          A with intent to influence official   acts; that is,

TUCKER offered and gave Public Official A money in order to influence Public Official A to

improperly reduce the tax liabilities of TUCKER's clients and to take other actions to benefit

TUCKER's business as opportunities arose.


                                         Purpose of the Scheme

          7.      It   was a purpose of the bribery scheme for defendant TUCKER to pay Public

Official A to reduce and eliminate the tax liabilities of TUCKER's clients and to take other actions

to benefit TUCKER's business as opportunities arose.


                                          Manner and Means

          The manner and means by which TUCKER carried out the bribery scheme included, but

were not limited to, the following:

          8.      In or about October 2018, Public Official A approached TUCKER and asked him

if   he would be interested in receiving referrals of potential clients   with outstanding tax liabilities

to OTR. TUCKER responded that he was interested in such an arrangement.

          9.      on or about october 31, 2018, Public official A and TUCKER had a phone
                                                    2
            Case 1:19-cr-00165-BAH Document 1 Filed 05/16/19 Page 3 of 7



conversation in which Public Official A offered to provide Tucker with a "referral" of an individual

who had an outstanding tax liability with OTR. Public Official             A told TUCKER that this
individual's tax debt was "about l60," by which Public Official A meant approximately $160,000.

Public Official    A told TUCKER that Public Official A would          provide this individual with

TUCKER' s contact information.

          10.    On or about November 2,2018, Person B called TUCKER and explained that

Person B had been referred to TUCI(ER by Public Official     A.   Person B explained that Person    B's

business owed a significant tax liability    to OTR and that Person B was interested in hiring

TUCKER to resolve that liability. TUCI(ER told Person B his fee would be a $ 1,500 retainer plus

10olo   of "whatever we get off."

          11.    On or about November 16,2018, TUCKER and Public Official            A had a phone
conversation during which TUCKER proposed that Public Official A eliminate the penalties owed

by Person B's business. Public Official A told TUCKER Public Official A would think about the

proposal. Later that day, TUCKER called Person B to tell Person B that he had spoken with OTR

about Person B's case and was now "awaiting a decision from them." TUCKER told Person B

that he was attempting to convince OTR to enter into a settlement agreement with Person B under

which OTR would eliminate the penalties and fees owed by Person B and put Person B on                  a

payment plan of $5,000 to $5,500 per month.

          12.    On or about November 29,2018, Public Official         A   called TUCKER. Public

Official A told TUCKER that a legitimate payment plan was "not going to get [Person B] where

[Person B] want   to." Public Official A then told TUCKER   that Public Official A could "go around

the back way" by using a false entry in the OTR system of a bankruptcy filing to eliminate Person

B's entire tax liability. When he learned that Person B's tax liability would "go to zero"   as a result




                                                 3
             Case 1:19-cr-00165-BAH Document 1 Filed 05/16/19 Page 4 of 7



of Public Official A's plan, TUCKER stated that Person B was "gonna have to come up," or make

alarger payment to TUCKER. TUCKER told Public Official A that he would "see what this is

gonna be worth" and get back to Public Official          A.   Public Official A finally told Tucker that

Person B's total liability to OTR would be approximately $17 ,206.10. TUCKER then asked Public

Official A for a letter to show Person B describing the arrangement that Public Official A had

proposed. Public Official A responded that Public Official A would send TUCKER a picture of

the letter on Public Official A's phone to avoid using Public Official A's email. TUCKER

responded,    "Ok. There you go."

          13.    Later that day, TUCKER called Person         B. TUCKER told Person    B that TUCKER

had reached an agreement with OTR under which Person B would pay approximately $20,000 to

resolve Person B's tax     liability. TUCKER also told     Person B that TUCKER's fee for brokering

this agreement was $25,000. TUCKER told Person B that, under this arrangement, Person B

would be paying $45,000 to resolve a tax liability of $180,000. Later in the conversation,

TUCKER said to Person B, "l don't know if you realize, but I have people on the inside that I gotta

take care of as well," and so it was important for Person B to get TUCKER "squared away" so that

"I   can keep working, not just you, but other people as   well."

          14.    Later that day, Public Official   A   sent TUCKER a text message stating, "Hey hey

just checking to   see   if we good." TUCKER   responded,      "Yes. I will have the check Monday.   So

the date on the letter should reflect [M]onday. [T]hanks. See ya Monday." Public Official A

replied, "Ok cool you got right." Public Official A then wrote, "Me," to clari$, that Pubilc Offical

A's earlier text meant, "You got me right." TUCKER responded, "Of course. That goes without

saying."

          15.    On or about December 3,2018, TUCKER met with Person               B. At that meeting,


                                                   4
                Case 1:19-cr-00165-BAH Document 1 Filed 05/16/19 Page 5 of 7



Person B gave TUCKER a check for approximately $I7,206.10 payable to OTR and $5,000 in

cash as a down payment on the fee that Person                B owed Tucker. From that meeting, TUCKER

went to OTR, in the District of Columbia, where he met Public Official A in the parking garage

and gave Public Offrcial          A $2,000 of the $5,000 that Person B had given TUCKER. When he

gave Public Official A the $2,000, TUCKER told Public Official A, "That's two right there.             I'll
have more for you coming next week." Public              Official A responded, "Okay and I'm going to try

and get us some more people." TUCKER replied, "Please."

           16.        Later that day, TUCKER sent Public Official A a text message stating, "[Person B]

asked for the statement." Public          Official A then responded by sending TUCKER      a text message

stating,   "I'll    do it as soon as I get to the offrce 7 o'clock."

           17   .     On or about December 4,2018, Public Official A, while in the District of Columbia,

sent TUCKER a text message with a photograph of a Statement of Account for Person B's

business. The Statement of Account read, "On December 4,2018, the records of the Offrce of Tax

and Revenue for the District of Columbia have been examined and it was found that the above

named entity has no outstanding District of Columbia tax liability."

           18.        Later that day, TUCKER sent a text message to Person B with the same Statement

of Account for Person B's business. TUCKER sent a follow up text message to Person B stating,

"System generated. It's all clear. And any question should come to me."

           19.        On or about December 9,2018, Person B contacted TUCKER via text message and

arranged to meet with TUCKER on Tuesday, December 11,2018,                 "for the second payment."

           20.        On or about December 11,2018, Person B met TUCKER in Springfield, Virginia

and paid TUCKER $10,000 in cash.

           21.        On or about December 13,2018, TUCKER sent a text message to Public Official



                                                         5
          Case 1:19-cr-00165-BAH Document 1 Filed 05/16/19 Page 6 of 7




A stating, "Hey kid. I got 3 for you and can meet Saturday halfivay or I will be in town next week.

Whatever works." TUCKER and Public Official A agreed to meet in Fredericksburg, Virginia on

Saturday, December 15, 2018 at 1:30 PM.

       22.        On or about December 17,2018, TUCKER sent a text message to Public Official

A stating, "Is there another way I can get it to you? Like 3 days   at westem union." TUCKER then


attempted unsuccessfully to make a $3,000 Western Union wire transfer to Public Official A from

a grocery store   in Suffolk, Virginia.

       23. On or about December 18, 2018, TUCKER successfully made a $2,000
MoneyGram wire transfer to Public Official A from a CVS in Suffolk, Virginia. TUCKER then

sent a text message to Public   Official A stating, "Money Gram allowed 2 and the other one will be

there tomorrow.''

       24.        On or about December 19, 2018, Public Official          A   withdrew the $2,000

MoneyGram wire transfer from a CVS in the District of Columbia.

       25. On or about December 20, 2078, TUCKER                      successfully made   a $1,000
MoneyGram wire transferto Public Official A from a CVS inNewportNews, Virginia. TUCKER

then sent a text message to Public Official A stating, "The other 1. Have a Merry CHRISTMAS."

Included with the text message was a photograph of a MoneyGram receipt.




                                                  6
          Case 1:19-cr-00165-BAH Document 1 Filed 05/16/19 Page 7 of 7




       26. On or about December 20, 2018, Public Official A             withdrew the $1,000

MoneyGram wire transfer from a CVS in the District of Columbia.

         (Bribery, in violation of Title 18, United States Code, Section 201(bXl)(A))


                                                  A TRUE BILL



                                                  FOREPERSON



 9^fr/-hL
 /               /t
Attomey of the United States in
and for the District of Columbia




                                              7
